

114 HR 5925 IH: Food Stamp Integrity Act of 2016
U.S. House of Representatives
2016-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5925IN THE HOUSE OF REPRESENTATIVESJuly 21, 2016Mr. Poliquin introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to reduce waste, fraud, and abuse in the supplemental
			 nutrition assistance program.
	
 1.Short titleThis Act may be cited as the Food Stamp Integrity Act of 2016. 2.Eligibility disqualifications (a)Permanent disqualification for misconductSection 6(b)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(b)(1)) is amended—
 (1)by striking program— and inserting program permanently upon—, (2)by striking clauses (i) and (ii), and
 (3)in clause (iii)— (A)in subclause (I) by striking (I) the third and inserting the following:
						
 (A)the first, (B)in subclause (II) by striking (II) the second and inserting the following:
						
 (B)the first, (C)in subclause (III) by striking (III) the first and inserting the following:
						
 (C)the first, (D)in subclause (IV) by striking (IV) a conviction and inserting the following:
						
 (D)a conviction, and  (E)by striking (iii) permanently upon—.
 (b)Disqualification for certain convicted felonsSection 6(r)(1)(A) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(r)(1)(A)) is amended— (1)in clause (iv) by striking or at the end,
 (2)in clause (v) by striking and at the end, and (3)by adding at the end the following:
					
 (vi)an offense under chapter 113B of title 18 of the United States Code; or (vii)defrauding the Federal Government, a State, or a unit of local government; and.
 (c)Mandatory disqualification for child support arrearsSection 6(n)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(n)(1)) is amended by striking At the option of a State agency, no and inserting No. (d)Work requirement; elimination of waiver of work requirement and of 15-Percent exemptionSection 6(o) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)) is amended—
 (1)in paragraph (2) by striking 36-month and inserting 48-month, (2)by striking paragraph (4),
 (3)in paragraph (5) by striking 36-month and inserting 48-month, (4)by striking paragraph (6), and
 (5)by redesignating paragraphs (5) and (7) as paragraphs (4) and (5), respectively. (e)Permanent disqualification for obtaining cash by destroying food and collecting depositsSection 6(p) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(p)) is amended by striking for such period of time as the Secretary shall prescribe by regulation and inserting permanently.
			(f)Permanent disqualification for sale of food purchased with supplemental nutrition assistance
 program benefitsSection 6(q) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(q)) is amended by striking for such period of time as the Secretary shall prescribe by regulation and inserting permanently. 3.Excessive loss of EBT cardsSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended by adding at the end the following:
			
 (t)Excessive loss of EBT cardsAt the option of the State agency— (1)if the household requests a third EBT card to replace the second of 2 EBT cards issued to the household in the 1-year period ending on the date of such request, the State agency may require the head of the household to appear in person for an interview before any additional EBT card is issued to the household; and
 (2)the participation of a household in the supplemental nutrition assistance program may be terminated for 1 year if the household requests a fifth EBT card to replace the last of 4 EBT cards issued to such households in the 1-year period ending on the date of such request..
		4.Effective date; application of amendments
 (a)Effective dateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on the date of the enactment of this Act.
			(b)Application of amendments
 (1)The amendments made by this Act shall not apply with respect to conduct that occurs before the date of the enactment of this Act.
 (2)The amendments made by this Act shall not apply with respect to certification periods that begin before the date of the enactment of this Act.
 (3)The amendment made by section 4 shall not apply with respect to EBT cards issued before the date of the enactment of this Act.
				